DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney David Lee on August 9th, 2022.
The application has been amended as follows: (claim 11, in the last three lines, delete the redundant words “has an”).
Claim 11 (Examiner’s Amendment): A semiconductor device comprising:
…
wherein the connecting portion has an 
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on August 1st, 2022, has been entered. 
Upon entrance of the Amendment, claims 1 and 11 were amended. Claims 1-5 and 7-21 are currently pending. 
Response to Arguments
Applicant’s arguments, filed on August 1st, 2022, with respect to the amended features of claim 1 and claim 11 have been fully considered and are persuasive.  
Reasons for Allowance
Claims 1-5 and 7-21 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 11 are allowable over the prior art of record for the reasons set forth in the Applicant's Remark received on August 1st, 2022. In particular, 
Regarding to claim 1, the prior art fails to anticipate or render obvious the limitations including “the eaves portion has an inner end portion located closer to the mounting surface side in a direction Z that is normal to the mounting surface, an outer end portion located closer to the non-mounting surface side in the normal direction Z, and a connecting portion connecting between the inner end portion and the outer end portion, and the connecting portion has an inclined surface that forms an obtuse angle with the side wall at the inner end portion and at the outer end portion” in combination with the rest of limitations recited in claim 1.
Regarding to claim 11, the prior art fails to anticipate or render obvious the limitations including “the eaves portion has an inner end portion located closer to the mounting surface side in a direction Z that is normal to the mounting surface, an outer end portion located closer to the non-mounting surface side in the normal direction Z, and a connecting portion connecting between the inner end portion and the outer end portion, and the connecting portion has an inclined surface that forms an obtuse angle with the side wall at the inner end portion and at the outer end portion” in combination with the rest of limitations recited in claim 11.
Claims 2-10 and 12-21 are dependent from the allowable claims, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828